Cas4d

10
11
12
13 —
14
15
16
17
18
19
20
21
22
23
24

25

 

1:21-cr-00040-RJJ ECF No. 6-1, PagelD.43 Filed 03/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
NO. 21-CR-00040-RJJ
VS.
ORDER GRANTING MOTION
DANIEL REYNOLD DEJAGER, TO APPEAR VIA ZOOM
a/k/a Daniel Reynold, aka Daniel Miester,

a/k/a Danichi,

Defendant.

Ne ee ee eet ee ee ee ee ee Se a es

 

BEFORE THIS COURT is defendant’s motion to permit counsel and
defendant's appearance at the arraignment presently scheduled for March 8, 2021
at 2:00 p.m. Eastern Standard Time, via Zoom. The Court, having considered the
files and records herein, and the Declaration of Brett A. Purtzer filed in support of
said motion, and further being fully advised in the premises, now, therefore, itis
hereby

KKK
KKK
KKK

RK

Order - 1 HESTER LAW GROUP, INC., P.S.
1008 SOUTH YAKIMA AVENUE, SUITE 302

TACOMA, WASHINGTON 98405
(253) 272-2157

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

1:21-cr-00040-RJJ ECF No. 6-1, PagelD.44 Filed 03/02/21 Page 2 of 2

ORDERED, ADJUDGED AND DECREED that defendant’s motion to appear
via Zoom for purposes of the arraignment scheduled for March 8, 2021 at 2:00 p.m.
Eastern Standard Time, be and the same is hereby granted. |

Dated this day of March, 2021.

 

JUDGE
Presented by:

HESTER LAW GROUP, INC., P.S.
Attorneys for Defendant

/s/ Brett A. Purtzer
Brett A. Purtzer
WSB #17283

Order - 2 HESTER LAW GROUP, INC., P.S.
1008 SOUTH YAKIMA AVENUE, SUITE 302

TACOMA, WASHINGTON 98405
(253) 272-2157

 
